Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 1 of 19




     January 20, 2021                                                         Jacob I. Chefitz
                                                                              (212) 336-2474
                                                                              jchefitz@pbwt.com
     By FedEx

    Wells Fargo Bank
    4405 S Florida Ave
    Lakeland, Fl, 33813


                   Re:     Gilead Sciences Inc. v. AJC Medical Group et al., No. 1:20-cv-24523-
                           AMC (S.D. Fla.)

    Dear Sir or Madam:
                   We represent Plaintiffs Gilead Sciences Inc. and Gilead Sciences Ireland UC
    (“Gilead”) in the above-referenced fraud and trademark matter, in which the defendants are
    accused of fraudulently obtaining and diverting Gilead’s HIV prophylactic exposure prescription
    medication.

                    We enclose a subpoena requesting all account records for all accounts for which
    any of the entities or individuals listed in the attached Schedule A: (i) is or was a holder or owner
    of the account; (ii) is or was a beneficiary of the account; or (iii) had or has signatory authority
    on the account. We ask that you produce the requested documents to us by February 3, 2021.
    Please submit all documents electronically, via email, to jchefitz@pbwt.com.

                    When producing fund transfer records, please be sure to provide sufficient
    information to disclose the names, addresses, account numbers, and bank names and addresses
    for the individuals and entities that sent or received the funds.

                    Your immediate attention is required and very much appreciated. Please do not
    hesitate to contact me at (212) 336-2474 or jchefitz@pbwt.com should you have any questions,
    and thank you in advance for your cooperation.

                                                  Very truly yours,

                                                  /s/ Jacob I. Chefitz

                                                  Jacob I. Chefitz

    Enclosure
  Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 2 of 19
 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                     Southern District
                                                       __________      of Florida
                                                                    District of __________

                   Gilead Sciences Inc. et al.                                 )
                                Plaintiff                                      )
                                   v.                                          )        Civil Action No. 1:20-cv-24523-AMC
                    AJC Medical Group et al.                                   )
                                                                               )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                                            Wells Fargo Bank, 4405 S Florida Ave, Lakeland, Fl, 33813
 To:

                                                        (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See attached Schedule A.


             by email: jchefitz@pbwt.com
  Place:     Jacob I. Chefitz                                                            Date and Time:
             Patterson Belknap Webb & Tyler LLP
             1133 Avenue of the Americas                                                                      02/03/2021 5:00 pm
             New York, NY 10036
             (212) 336-2474
      ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



        The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date:        01/20/2021

                                   CLERK OF COURT
                                                                                             OR
                                                                                                                     /s/ Jacob I. Chefitz
                                            Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Gilead Sciences et al.                                                   , who issues or requests this subpoena, are:
 Jacob I. Chefitz, 1133 Avenue of the Americas, New York, NY 10036, jchefitz@pbwt.com, 212-336-2474

                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
 Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 3 of 19
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:20-cv-24523-AMC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
 Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 4 of 19
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 5 of 19




                                              SCHEDULE A

                                          Documents Requested

           For every account for which any of the entities or individuals listed below (i) is or was a

    holder or owner of the account, (ii) is or was a beneficiary of the account, or (iii) had or has

    signatory authority on the account, produce a document or documents sufficient to show, from

    January 1, 2019 to the present, the account opening documents including the list of all

    individuals that have or have had signature authority over the account; the current balance

    amount and all transactions to or from the account, including the amount and date of transaction;

    the recipient’s name and address; the payee’s name and address; the recipient’s account number

    and the name and address of the recipient’s bank; the payee’s account number and the name and

    address of the payee’s bank; and copies of all wire or fund transfers and checks deposited into or

    drawn out of the account.


               AJC Medical Group, Inc.
               1498 NW 54 Street, Suite C
               Miami, FL 33142
               EIN: XX-XXXXXXX

               Alliance Medical Center, Inc.
               6245 Miramar Parkway, Suite 101
               Hollywood, FL 33023
               EIN: XX-XXXXXXX

               Allied Health Organization, Inc.
               14001 NW 4 Street, Suite B
               Fort Lauderdale, FL 33325
               EIN: XX-XXXXXXX

               A Better You Wellness Center, LLC
               3529 NW 88th Ave
               Fort Lauderdale, FL 33351
               EIN: XX-XXXXXXX
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 6 of 19




             Baikal Marketing Group, Inc.
             3029 NE 188 Street, #319
             Miami, FL 33180
             EIN: XX-XXXXXXX

             3rd Step Recovery Group, Inc. d/b/a Continental Wellness Center
             3400 Powerline Road, Suite A
             Fort Lauderdale, FL 33309
             EIN: XX-XXXXXXX

             Community Health Medical Center LLC
             3951 North Haverhill Road, Suite 120
             West Palm Beach, FL 33417

             Doctors United, Inc.
             1498 NW 54 Street, Suite C
             Miami, FL 33142
             EIN: XX-XXXXXXX

             Doctor United Group, Inc.
             714 NW 62nd Street
             Miami, FL 33150
             EIN: XX-XXXXXXX

             Florimed Medical Center Corp.
             311 NE 8 Street
             Homestead, FL 33030
             EIN: XX-XXXXXXX

             Juan Jesus Salina, M.D. Corp.
             4212 W. 16th Avenue
             Hialeah, FL 33012
             EIN: XX-XXXXXXX

             Physician Preferred Pharmacy, Inc.
             2700 North State Road 7
             Pompano Beach, FL 33063
             EIN: XX-XXXXXXX

             Priority Health Medical Center, Inc.
             3660 Central Avenue, #6
             Fort Myers, FL 33901
             EIN: XX-XXXXXXX
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 7 of 19




             Testing Matters Inc.
             14001 NW 4 Street
             Fort Lauderdale, FL 33325
             EIN: XX-XXXXXXX

             United Clinical Laboratory LLC
             2257 Vista Parkway, #2
             West Palm Beach, FL 33411
             EIN: XX-XXXXXXX

             United Pharmacy LLC
             3951 N. Haverhill Road, Suite 120-121
             West Palm Beach, FL 33417
             EIN: XX-XXXXXXX

             Allied’s Outpost Inc.
             14001 NW 4 Street
             Suite C
             Sunrise, FL 33325
             EIN: XX-XXXXXXX

             Beauty & Cellular Regeneration LLC
             1200 Sweetwater Club Boulevard
             Longwood, FL 32799

             Better Health Clinics LLC
             755 Monroe Rd Unit 470033
             Lake Monroe, FL 32747
             EIN: XX-XXXXXXX

             Edinburgh Holdings LLC
             1200 Sweetwater Club Blvd.
             Longwood, FL 32799
             EIN: XX-XXXXXXX

             Evans Medical Strategic Consulting LLC
             1200 Sweetwater Club Blvd.
             Longwood, FL 32799
             EIN: XX-XXXXXXX

             Global International Retreat Inc.
             3529 N Pine Island Rd
             Suite 12-B
             Sunrise, FL 33351
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 8 of 19




             Essential Health Wellness Center, Inc.
             3529 N. Pine Island Rd.
             Sunrise, FL 33351

             Dustin’ In Heels Cleaning Services Inc.
             7808 NW 17th Place
             Pembroke Pines, FL 33028

             Sweet Treats of Mia Co Inc
             6815 Biscayne Blvd
             103
             Miami, FL 33138

             Esnell Investment Group Inc.
             19724 NW 32nd Court
             Miami Gardens, FL 33056
             EIN: XX-XXXXXXX

             Jackson Anderson Holdings LLC
             5079 N. Dixie Hwy
             Unit 323
             Oakland Park, FL 33334
             EIN: XX-XXXXXXX

             1119 Progresso LLC
             5079 N. Dixie Hwy
             Unit 323
             Oakland Park, FL 33334
             EIN: XX-XXXXXXX

             Airam Construction Group LLC
             5079 N. Dixie Hwy
             Unit 323
             Oakland Park, FL 33334

             Airam Construction Group, Inc
             5079 N. Dixie Hwy
             Suite 323
             Oakland Park, FL 33334
             EIN: XX-XXXXXXX

             Continental Community Outreach Corp
             3400 NW 9th Avenue, Suite A
             Oakland Park, FL 33309
             EIN: XX-XXXXXXX
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 9 of 19




             Jackson Anderson Real Estate Development Company
             547 NW 9th Avenue
             Suite 2
             Fort Lauderdale, FL 33311
             EIN: XX-XXXXXXX

             Jackson Anderson Real Estate Development, INC
             5079 N. Dixie Hwy
             Suite 323
             Oakland Park, FL 33334
             EIN: XX-XXXXXXX

             Quik Clinic Medical Center
             4055 N. Andrews Avenue
             Oakland Park, FL 33309
             EIN: XX-XXXXXXX

             CMA Investment Holdings
             547 NW 9th Ave, STE 2
             Ft Lauderdale, FL 33311
             EIN: XX-XXXXXXX

             Paradigm Management & Development Services, LLC
             601 Glenwood Lane
             Plantation, FL 33317
             EIN: XX-XXXXXXX

             Cathedral of Praise Worship Center, Inc
             278 NE 35th Court
             Oakland Park, FL 33334
             EIN: XX-XXXXXXX

             Cathedral Coalition of Ministries, Inc
             278 NE 35th Court
             Oakland Park, FL 33334
             EIN: XX-XXXXXXX

             Cathedral Community Coalition, Inc
             278 NE 35th Court
             Oakland Park, FL 33334
             EIN: XX-XXXXXXX

             Dominion International Life Center, Inc
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 10 of
                                      19




            12612 NW 14th Place
            Sunrise, FL 33323
            EIN: XX-XXXXXXX

            Shekinah Glory Deliverance Ministries, Inc
            811 NW 54th St
            Miami, FL 33127
            EIN: XX-XXXXXXX

            Pilgrimage Health and Education Initiatives, Inc
            601 Glenwood Lane
            Plantation, FL 33317
            EIN: XX-XXXXXXX

            Alive and Well Community Partners LLC
            18425 NW 2nd Ave
            5th Floor PH7
            Miami Gardens, FL 33169
            EIN: XX-XXXXXXX

            Changes Wellness Center LLC
            31 W 20th Street
            200
            Riviera Beach, FL 3340

            Just for Today Sober Living, Inc.
            923 SW 16th Street
            Ft. Lauderdale, FL 33315
            EIN: XX-XXXXXXX

            CFS Wellness and Med Spa
            2633 E Commercial Blvd
            Fort Lauderdale, FL 33308

            Coral Springs Hyperbaric Oxygen and Wound Care Center LLC
            8333 W. McNab
            107
            Tamarac, FL 33321
            EIN: XX-XXXXXXX

            Tampa-Hillsborough Action Plan, Inc. (THAP, Inc.)
            5508 N. 50th Street Suite 7
            Tampa, FL 33610-4804
            EIN: XX-XXXXXXX
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 11 of
                                      19




            190 E. Ellis Road, LLC
            1004 W. 1st Street
            Bloomington, IN 47404

            215 W 4th Street QOF, LLC
            1004 W 1st Street
            Bloomington, IN 47403

            412 West 4th Street, LLC
            1004 West 1st Street
            Bloomington, IN 47403

            416 West 4th Street, LLC
            3951 Haverhill Rd. Suite 120-121
            West Palm Beach, FL 3341

            501 South Rogers Street, LLC
            501 South Rogers Street
            Bloomington, IN 47403

            519 West 4th St. LLC
            519 West 4th Street
            Bloomington, IN 47404

            611 East First Street, LLC
            611 E. 1st Street
            Bloomington, IN 47401

            901 West First Street, LLC
            3951 N Haverhill Rd, Ste 120-121
            West Palm Beach, FL 33417

            903 West First Street, LLC
            903 West 1st Street
            Bloomington, IN 47403

            1000 W. 1st Street, LLC
            1004 W 1st Street
            Bloomington, IN 47403

            1005 West 1st Street, LLC
            1005 West 1st Street
            Bloomington, IN 47403

            1007 West First Street, LLC
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 12 of
                                      19




            412 West 4th Street
            Bloomington, IN 47403

            1008 West First Street, LLC
            1008 West 1st Street
            Bloomington, IN 47403

            5660 West State Road 46, LLC
            1004 West 1st Street
            Bloomington, IN 47403

            B-Town Recovery Residence, LLC
            412 West 4th Street
            Bloomington, IN 47403

            Bloomington Gourmet Catering, LLC
            5660 West State Road 46
            Bloomington, IN 47404

            Goyhberg Investments, LLC
            3951 N Haverhill Rd. Suite 120-121
            West Palm Beach, FL 33419
            EIN: XX-XXXXXXX

            Haven Behavioral Healthcare, LLC
            3951 Haverhill Rd. Suite 120-121
            West Palm Beach, FL 33417
            EIN: XX-XXXXXXX

            Haven Health Management, LLC
            2925 10th Avenue N.
            Palm Springs, FL 33461

            Indiana Center for Recovery, LLC
            3951 N Haverhill Rd. Suite 120-121
            West Palm Beach, FL 33417

            Bend, LLC
            214 West 4th Street
            Mishawaka, IN 46544

            ICFR Residence, LLC
            1004 W. 1st Street
            Bloomington, IN 47404
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 13 of
                                      19




            Indiana Wellness Rx, LLC
            637 S Walker Street, Suite 1
            Bloomington, IN 47403

            Innova Enterprises, LLC
            605 E Huntington Dr., STE 204
            Monrovia, CA 91016

            K & F Investment Group Inc
            2925 10th Avenue N.
            Palm Springs, FL 33461
            EIN: XX-XXXXXXX

            KMG Holdings, LLC
            2925 10th Avenue N.
            Palm Springs, FL 33461
            EIN: XX-XXXXXXX

            KMG New Jersey, LLC
            1150 Haddon Avenue, Suite 210
            Collingswood, NJ 8108

            Lab Guys, LLC
            421 NE 13th Ave.
            Pompano Beach, FL 33060

            Lab Guys ll LLC
            2925 10th Avenue N.
            Palm Springs, FL 33461

            Medstar Labratory of Florida, Inc
            3951 Haverhill Rd. Suite 120-121
            West Palm Beach, FL 33619
            EIN: XX-XXXXXXX

            Prevent Rx, LLC
            906 W. Sunrise Blvd.
            Fort Lauderdale, FL 33311
            EIN: XX-XXXXXXX

            Prevent Rx 2, LLC
            3677 Central Ave, A
            Fort Meyers, FL 33901
            EIN: XX-XXXXXXX
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 14 of
                                      19




            Prevent Rx 3, LLC
            906 W. Sunrise Blvd.
            Fort Lauderdale, FL 33311
            EIN: XX-XXXXXXX

            Prevent Rx 4, LLC
            906 W. Sunrise Blvd.
            Fort Lauderdale, FL 33311
            EIN: None listed

            The Recovery Team, Inc.
            509 Federal Hwy. Suite 202
            Lake Park, FL 33403
            EIN: XX-XXXXXXX

            Recovery Team Behavioral Health
            509 Federal Hwy. Suite 101
            Lake Park, FL 33403
            EIN: XX-XXXXXXX

            Recovery Team New England, LLC
            2925 10th Avenue N.
            Palm Springs, FL 33461

            Reno Laboratories LLC
            510 Highland Rd.
            Reno, NV 89521

            The Haven Detox LLC
            1325 N. Haverhill Rd.
            West Palm Beach, FL 33417
            EIN: XX-XXXXXXX

            The Haven Detox of New Jersey, LLC
            410 Turnersville Road
            Gloucester Township, NJ 8021

            Haven Detox MA, LLC
            38 Brentwood Dr.
            Holden, MA 1520

            UDT Software
            444 Boynton Beach Blvd.
            Boynton Beach, FL 33435
            EIN: XX-XXXXXXX
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 15 of
                                      19




            United Billing Solutions, LLC
            2636 Old Okeechobee Road
            West Palm Beach, FL 33409

            United Central Service Company, Inc.
            2925 10th Avenue N.
            Palm Springs, FL 33461

            United Clinical Laboratories of New Jersey, LLC
            373 E US Route 46 West, Unit 111
            Fairfield, NJ 7004

            United Construction Partners, LLC
            2925 10th Avenue N.
            Palm Springs, FL 33461
            EIN: XX-XXXXXXX

            United Dialysis Center, Inc.
            1311 E. Atlantic Blvd.
            Pompano Beach, FL 33060
            EIN: XX-XXXXXXX

            Bloomington MD Wellness , LLC
            1004 W. 1st Street
            Bloomington, IN 47403

            ICFR RESIDENCE LLC
            1004 W. 1st, Street
            Bloomington, IN 47403

            David Chiverton (aka David Stedroy Chiverton)
            DOB: 06/17/1964
            SSN:

            Clevell Jennings (aka Clevell Brown Jennings)
            DOB: 01/23/1967
            SSN:

            Rachelle Beaubrun
            DOB: 06/01/1971
            SSN:

            Christine King (aka Christine Margaret Forde-King)
            DOB: 03/15/1966
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 16 of
                                      19




            SSN:

            Emma Lawrence
            DOB: 02/06/1977
            SSN:

            Jason Joseph
            DOB: 08/1973
            SSN:

            Ann Robin
            DOB: 01/17/1968
            SSN:

            Calvanetta Franklin (aka Calvanetta Sheronda Franklin)
            DOB: 10/19/1973
            SSN:

            Steve Taylor, Sr. (aka Steve Colin Taylor Sr.)
            DOB: 04/30/1962
            SSN:

            Joseph Townsel:
            DOB: 06/10/1972
            SSN:

            Tamara Alonso
            DOB: 8/14/1968
            SSN:

            Jean Alexandre (aka Jean Jethro Alexandre)
            DOB: 3/6/1981
            SSN:

            Chenara Anderson (aka Chenara Marie Anderson)
            DOB: 04/11/1985
            SSN:

            Myriam Augustine
            DOB: 09/23/1978
            SSN:

            Twiggi Batista (aka Twiggi Grey Batista)
            DOB: 06/08/1984
            SSN:
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 17 of
                                      19




            Arsen Bazylenko
            DOB: 05/17/1968
            SSN:

            Michael Bogdan (aka Michael Francis Bogdan)
            DOB: 09/16/1977
            SSN:

            Augustine Carbon
            DOB: 07/25/1963
            SSN:

            Jennifer John Carbon (aka Jennifer Linda Carbon)
            DOB: 11/10/1971
            SSN:

            Khadijah Carbon (aka Khadijah Gayle Carbon)
            DOB: 10/14/1995
            SSN:

            Alejandro Castro (aka Alejandro Javier Castro)
            DOB: 01/16/1992
            SSN:

            John Catano (aka John Jairo Catano MD)
            DOB: 10/24/1957
            SSN:

            Jean Charlot (aka Jean Robert Charlot MD)
            DOB: 09/26/1949
            SSN:

            Alexander Evans (aka Alexander Newton Evans MD)
            DOB: 05/15/1971
            SSN:

            Maria Freeman (aka Maria Jackson Freeman; Maria Jackson Anderson; Maria
            Jackson Wynn)
            DOB: 02/07/1961
            SSN:

            Barbara Gibson (aka Barbara Lee Gibson)
            DOB: 08/13/1953
            SSN:
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 18 of
                                      19




            Viergela Joseph (aka Viergela Deshommes Joseph)
            DOB: 12/22/1979
            SSN:

            Cassandra Louissaint
            DOB: 05/07/1992
            SSN:

            Nick Myrtil (aka Nick Johnson Myrtil)
            DOB: 01/18/2001
            SSN:

            Michael Pierce
            DOB: 05/01/1955
            SSN:

            Michel Poitevien (aka Michele Marie Wolff-Poitevien)
            DOB: 09/08/1960
            SSN:

            Jean Rodney (aka Jean Francois R Rodney; Jean Francois Yves Ro Rodney)
            DOB: 09/26/1960
            SSN:

            Tatiana Rozenblyum (aka Tatiana Vladimirovna Rozenblyum)
            DOB: 01/19/1971
            SSN:

            Juan Jesus Salina
            DOB: 10/07/1959
            SSN:

            Roman Shekhet
            DOB: 06/26/1963
            SSN:

            Kirill Vesselov (aka Kirill M. Vesselov)
            DOB: 10/25/1985
            SSN:

            Mikhail Vesselov
            DOB: 03/16/1959
            SSN:
Case 1:20-cv-24523-AMC Document 303-1 Entered on FLSD Docket 01/22/2021 Page 19 of
                                      19




              Tomas Wharton
              DOB: 02/10/1955
              SSN:


   Please note: the above addresses, birthdates, and social security numbers are from public
   databases and are for informational purposes only. You should not use them to limit your search
   as they may contain errors and the individuals and entities often have more than one address.




   12253144
